COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00308-CV


JUDY KAY FULBRIGHT                                                  APPELLANT

                                        V.

BETTY A. BRADLEY, AS                                                  APPELLEE
GUARDIAN OF ESTATE FOR
DOLLIE MAE FULBRIGHT


                                     ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2015-004726-1

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Judy Kay Fulbright (Judy), pro se, appeals from a judgment

granting appellee Betty A. Bradley, as guardian of estate for Dollie Mae Fulbright

(Dollie), possession of a residence located in Arlington, Texas, in which Judy had

been residing. Because we conclude that events subsequent to the judgment

      1
       See Tex. R. App. P. 47.4.
have mooted Judy’s appeal, we vacate the judgment and dismiss the case.

See Tex. R. App. P. 43.2(e).

      Judy’s mother, Dollie, owned a residence in Arlington, Texas. At some

point, Judy came to live at the residence; but she does not claim any ownership

interest in it, and she concedes that she does not have a lease granting her a

right to occupy it. In response to a report of neglect concerning Dollie, the Adult

Protective Services Division of the Texas Department of Family and Protective

Services investigated and ultimately placed Dollie in a nursing home. On July 6,

2015, a Texas probate court found Dollie to be an incapacitated person and

appointed Bradley as the guardian of Dollie’s estate. See Tex. Est. Code Ann.

§ 1002.017 (West 2014). Three days later, Bradley provided Judy with written

notice to vacate the residence, and the notice further stated that Bradley would

initiate eviction proceedings if Judy did not vacate. See Tex. Prop. Code Ann.

§ 24.005 (West 2014). Judy did not vacate, and Bradley filed an eviction suit in

the justice court. See Tex. Prop. Code Ann. § 24.004 (West 2014); Tex. R. Civ.

P. 510.

      The justice court entered a judgment awarding Bradley possession of the

residence. See Tex. R. Civ. P. 510.8(b). Judy appealed the judgment to the

county court at law. See Tex. R. Civ. P. 510.9. The county court at law set a

bench trial for September 9, 2015. Judy did not appear at the trial, and the

county court at law entered a judgment that awarded Bradley possession of the

residence. See Tex. R. Civ. P. 510.12. The county court at law set a $7,500

                                        2
supersedeas bond. See Tex. R. Civ. P. 510.13. Judy perfected an appeal to this

Court but never filed the supersedeas bond. See Tex. Prop. Code Ann. § 24.007

(West 2014); Tex. R. Civ. P. 510.13. Both parties represent in their briefs that

the county court at law issued a writ of possession and that Judy was removed

from possession of the residence. See Tex. R. Civ. P. 510.13. The parties

further represent that while this appeal was pending, Bradley sold the residence

to a third party. See Tex. R. App. P. 38.1(g).

      Our review of the record and briefing in this appeal leads us to conclude

that we must address whether this case has become moot. A case becomes

moot when events subsequent to its filing cause the justiciable controversy

between the parties to cease such that “the court’s action on the merits cannot

affect the parties’ rights or interests.” Heckman v. Williamson Cty., 369 S.W.3d

137, 162 (Tex. 2012). We have no jurisdiction to decide an appeal that becomes

moot, and we may consider whether an appeal has become moot sua sponte.

Meeker v. Tarrant Cty. Coll. Dist., 317 S.W.3d 754, 758–59 (Tex. App.—Fort

Worth 2010, pet. denied). If an appeal has become moot, we must “vacate any

order or judgment previously issued and dismiss the case for want of

jurisdiction.” Heckman, 369 S.W.3d at 162.

      This is an appeal from a judgment in an eviction suit. See Tex. Prop. Code

Ann. § 24.007. The only issue presented in such a suit is the right to actual

possession of the premises. Marshall v. Hous. Auth. of the City of San Antonio,

198 S.W.3d 782, 785–86 (Tex. 2006).          Thus, an appeal in an eviction suit

                                         3
becomes moot when the appellant ceases to have actual possession of the

premises unless the appellant holds and asserts a meritorious claim of right to

current, actual possession. Marshall, 198 S.W.3d at 787–88; Brewer v. Green

Lizard Holdings, L.L.C., No. 02-13-00119-CV, 2013 WL 5303064, at *1 (Tex.

App.—Fort Worth Sept. 19, 2013, no pet.) (mem. op.). Judy does not dispute

that neither she nor Bradley has current possession of the residence.        We

therefore consider whether Judy holds and asserts a meritorious claim of right to

current, actual possession of the residence. See Marshall, 198 S.W.3d at 787–

88; Brewer, 2013 WL 5303064, at *1.

      At the time Bradley filed this eviction action, Dollie owned the residence.

Although Judy at some point came to live at the residence with Dollie, Judy does

not claim to have any ownership interest in the residence, and she concedes that

she does not have any lease that could give her the right to current, actual

possession of the residence. And Judy has presented no other basis upon which

she can assert a meritorious claim of right to current, actual possession of the

residence.

      In addition, no party disputes that after Judy was removed from possession

of the premises pursuant to the county court at law’s writ of possession, Bradley

sold the residence to a third party while this appeal was pending. Bradley is not

presently in possession of the residence, nor does she assert a right to current

possession of it. Thus, even if Judy were to prevail on the merits of her appeal,

she would not be entitled to immediate possession of the residence because

                                       4
prevailing on the merits of this appeal against Bradley would not entitle Judy to

current, actual possession of a residence that both parties acknowledge is now

owned and occupied by a third party. Any judgment on the merits of this appeal

would have no practical effect on the current possession of the residence.

See Heckman, 369 S.W.3d at 162; see also Taylor v. Margo, No. 08-14-00066-

CV, 2015 WL 5449806, at *7 (Tex. App.—El Paso Sept. 16, 2015, pet. denied)

(noting that case may become moot when appellate court’s judgment “cannot

have any practical legal effect on a then-existing controversy” between the

parties such that “it becomes impossible for the court to grant effectual relief”);

see generally Tex. R. Civ. P. 510.3(e) (providing “[o]nly [i]ssue” in eviction suit is

“actual possession and not title”).

      For these reasons, we hold that this case is moot, vacate the county court

at law’s judgment, and dismiss the case.        See Marshall, 198 S.W.3d at 785

(holding that where case was moot, the “court of appeals erred in dismissing only

the appeal and leaving the trial court’s judgment in place”).


                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DELIVERED: August 25, 2016.




                                          5